Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Lee on 06/09/2021.
The application has been amended as follows: 

1. A supporting stand comprising: 
a) a base having a generally horizontal lower surface, a lateral dimension, and a longitudinal dimension, wherein said lateral dimension is longer than said longitudinal dimension;
 b) a saddle centrally disposed above said base consisting of a single, generally arcuate concave surface with an axis of curvature non-parallel to the lower surface of said base, wherein an orthogonal projection of said axis of curvature onto the lower surface of said base is perpendicular to the lateral dimension direction of said base, wherein said concave surface is sized to support an abdomen of a dog and has dimensions smaller than the corresponding lateral and longitudinal dimensions of said base; and wherein [[the]] a sagitta of said concave surface is sufficiently small and 3/16 inches to 2 inches such that said saddle allows substantially unobstructed access to the sides of the animal being supported; and
c) an elevating means for vertically adjustably positioning said saddle above said base, wherein said elevating means is immovably and centrally fixed to said base; whereby said stand 
wherein said saddle is attached to said elevating means via a pivoting means for adjusting the angle between the axis of curvature of said concave surface and the lower surface of said base, wherein the saddle angle can be adjusted to conform to the sloped abdomens of various animals; and 
wherein said pivoting means is a hinge comprising a clevis, a tang, a bolt passing through said clevis and tang, and a nut screwed onto said bolt, wherein said nut and bolt are tightened to secure the clevis and the tang at a predetermined relative orientation; and 
wherein said hinge further comprises a plurality of washers having anti-friction characteristics sandwiched directly between said clevis and tang such that each of the washers are in direct contact with a side of the clevis and a side of the tang, wherein said nut is configured to be tightened at a predetermined torque so as to allow manual rotation of said hinge without loosening said nut. 

10. A supporting stand comprising: 
a) a base having a lateral dimension and a longitudinal dimension, wherein said lateral dimension is longer than said longitudinal dimension; Page 3 of 12Application Number 15/975,772(Lee et al.) GAU 3647Amendment B 
b) an adjustable stanchion upending from said base and having a vertical axis, a bottom end, and a top end, wherein said bottom end of said adjustable stanchion is centrally and immovably fixed to said base; and 
c) a saddle centrally disposed above said base at the top end of said adjustable stanchion and consisting of a single, generally arcuate concave surface with an axis of curvature non-perpendicular to the vertical axis, wherein an orthogonal projection of said axis of curvature onto said base is perpendicular to the lateral dimension direction of said base, wherein said concave surface is sized to support an abdomen of a dog and has dimensions 
wherein [[the]] a sagitta of said concave surface is sufficiently small and 3/16 inches to 2 inches such that said saddle allows substantially unobstructed access to the sides of the animal being supported; and  
wherein said saddle is attached to said adjustable stanchion via a pivoting means for adjusting the angle between the axis of curvature of said concave surface and the lower surface of said base, wherein the saddle angle can be adjusted to conform to the sloped abdomens of various animals; and 
wherein said pivoting means is a hinge comprising a clevis, a tang, a bolt passing through said clevis and tang, and a nut screwed onto said bolt, wherein said nut and bolt are tightened to secure the clevis and the tang at a predetermined relative orientation; and 
wherein said hinge further comprises a plurality of washers having anti-friction characteristics sandwiched directly between said clevis and tang such that each of the washers are in direct contact with a side of the clevis and a side of the tang, wherein said nut is configured to be tightened at a predetermined torque so as to allow manual rotation of said hinge without loosening said nut. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619